
	

113 HR 2457 IH: Women’s Preventive Health Awareness Campaign
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2457
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Bera of
			 California (for himself, Mrs.
			 Napolitano, Ms. Lee of
			 California, Ms. Norton,
			 Mr. Rangel,
			 Ms. Moore,
			 Ms. Slaughter,
			 Ms. Speier,
			 Ms. Schakowsky,
			 Mr. Connolly,
			 Mr. Payne,
			 Ms. Brownley of California,
			 Ms. Titus,
			 Mr. Swalwell of California,
			 Mrs. Capps,
			 Mr. Grijalva,
			 Mr. Conyers,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Roybal-Allard,
			 Mr. Ellison,
			 Mr. Levin,
			 Mr. Cicilline,
			 Ms. Pingree of Maine,
			 Ms. Wilson of Florida,
			 Mr. Lowenthal,
			 Mr. Honda,
			 Ms. Hahn, Ms. Linda T. Sánchez of California,
			 Mr. Farr, Mr. Sherman, Mr.
			 Costa, Mrs. Negrete
			 McLeod, Mr. Perlmutter,
			 Ms. Lofgren,
			 Mr. Cárdenas, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for a national public outreach and education
		  campaign to raise public awareness of women’s preventive
		  health.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Preventive Health Awareness
			 Campaign.
		2.FindingsCongress makes the following
			 findings:
			(1)Well-woman visits are the foundation on
			 which women’s preventive care is built. Such visits include not only specific
			 screening tests, but also a medical history, physical examination, evaluation
			 and counseling, and, as indicated, vaccinations.
			(2)Over the past 20
			 years, it has become clear that “one size does not fit all” when it comes to
			 prevention. Although a 30-year-old woman without risk factors for cervical
			 cancer may only need a Pap test with HPV co-testing every 5 years, the same
			 woman would need more frequent screening if she were infected with HIV or had a
			 history of cervical cancer precursors.
			(3)It is only after
			 taking a medical history and evaluating and counseling a patient that a
			 physician can make patient-specific recommendations for screening tests,
			 vaccinations, preventive medications, and other preventive services.
			(4)Well-woman visits
			 facilitate increased access to health care that is shown to identify chronic
			 disease risk factors, promote well-being, and decrease the likelihood or delay
			 the onset of a targeted disease or condition.
			(5)Heart disease, stroke, and other
			 cardiovascular diseases are the number one cause of death in American women,
			 claiming over 400,000 lives each year, or nearly one death each minute.
			(6)Women are less
			 likely than men to receive aggressive diagnosis and treatment for
			 cardiovascular diseases.
			(7)Women are more
			 likely than men to have forgone needed health care due to cost.
			(8)Between 2002 and
			 2010, screening mammography rates among women in the United States who were 50
			 years of age to 64 years of age declined from about 79 percent to 73
			 percent.
			(9)In 2009, only 53
			 percent of 18- to 64-year-olds in the United States reported having ever
			 received an HIV test.
			(10)The proportion of women in the United
			 States 22 years of age to 30 years of age who reported never having had a Pap
			 test increased from 6.6 percent in 2000 to 9.0 percent in 2010 despite current
			 recommendations that they receive a Pap test every three years.
			(11)In 2007, 29.3 percent of women in the
			 United States delivering a live birth did not receive any prenatal care in the
			 first trimester, even though first trimester prenatal care is recommended.
			(12)Among sexually active females in the United
			 States who are 16 years of age to 20 years of age, only 52.7 percent of such
			 females receiving benefits under the Medicaid program and 40.1 percent of such
			 females with health insurance coverage under commercial health insurance plans
			 were screened for genital Chlamydia infections during the measurement year, as
			 reported in 2008. A 2013 analysis published by the Centers for Disease Control
			 and Prevention found that for Chlamydia cases diagnosed in 2008 alone, the
			 associated lifetime direct medical costs amount to $516.7 million.
			(13)Almost half (49
			 percent) of the 6.7 million pregnancies in the United States each year (3.2
			 million) are unintended. Multiple studies have shown that improved access to
			 birth control significantly improves the health of women and their families, as
			 it is directly linked to improved maternal and infant health outcomes. Women
			 that plan their pregnancies are more likely to access prenatal care, improving
			 their own health and the health of their children.
			(14)Between 2006 and
			 2010, one-third of all pregnancies were conceived within 18 months of a
			 previous birth, an interval that is potentially harmful to the health of the
			 mother.
			(15)Improved access to family planning also
			 saves money. For every $1.00 invested in family planning, taxpayers save nearly
			 $4.00 in Medicaid-related expenses.
			(16)During the
			 2011–2012 flu season, 53 percent of pregnant women did not receive recommended
			 vaccination against influenza.
			3.Women’s
			 Preventive Health Awareness CampaignPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et al.) is amended by adding at the end the
			 following new section:
			
				399V–6.Women’s
				Preventive Health Awareness Campaign
					(a)In
				generalThe Secretary shall
				provide for the planning and implementation of a national public outreach and
				education campaign to raise public awareness, including provider awareness, of
				women’s preventive health. Such campaign shall include the media campaign under
				subsection (b) and the website under subsection (c) and shall provide for the
				dissemination of information that—
						(1)describes the
				guidelines for women’s preventive services, including the cervical cancer
				recommendations updated in 2012, by the United States Preventive Services Task
				Force, by the American College of Obstetricians and Gynecologists (ACOG), and
				by the American Cancer Society, the American Society for Colposcopy and
				Cervical Pathology, and the American Society for Clinical Pathology;
						(2)promotes well-woman visits for health
				assessments which include screenings, evaluations, counseling, immunizations,
				and prenatal visits, as appropriate;
						(3)explains the women’s preventive services
				that are required under section 2713 to be covered without cost-sharing by a
				group health plan or a health insurance issuer offering group or individual
				health insurance coverage that is not a grandfathered plan (as defined in
				section 1251(e) of the Patient Protection and Affordable Care Act); and
						(4)addresses health disparities in the area of
				women’s prevention.
						(b)Media
				campaign
						(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, as part of the campaign under subsection (a), the Secretary shall
				establish and implement a national media campaign.
						(2)Requirement of
				campaignThe campaign implemented under paragraph (1)—
							(A)shall disseminate information about the
				updated guidelines for women’s preventive services described in subsection
				(a)(1), promote well-woman visits described in subsection (a)(2), and provide
				information on the women’s preventive services described in subsection (a)(3);
				and
							(B)may include the
				use of television, radio, Internet, and other commercial marketing
				venues.
							(c)WebsiteAs part of the campaign under subsection
				(a), the Secretary shall, in consultation with private sector experts or
				through contract with a private entity including a medical association or
				non-profit organization, maintain and update an Internet website to provide
				information and resources about the updated guidelines for women’s preventive
				services described in subsection (a)(1), promote well-woman visits, and provide
				information on the women’s preventive services described in subsection (a)(3).
					(d)FundingThe
				Secretary may use, out of any funds otherwise made available to the Department
				of Health and Human Services, such sums as may be necessary to carry out this
				section.
					.
		
